70 N.Y.2d 724 (1987)
The People of the State of New York, Respondent,
v.
Kenneth Campbell, Appellant.
Court of Appeals of the State of New York.
Decided September 10, 1987.
Philip L. Weinstein and Ann Cypher for appellant.
Elizabeth Holtzman, District Attorney (Robert E. Lesser of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, HANCOCK, JR., and BELLACOSA. Taking no part: Judge TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed and a new trial ordered. This jury instruction concerning the alibi defense "was not satisfactory without the additional requested warning that the People had the entire burden of disproving the alibi beyond a reasonable doubt" (People v Victor, 62 N.Y.2d 374, 378).